Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14, as filed August 12, 2021, are allowed.

Reasons for Allowance
	Regarding the previous grounds of rejection under 35 U.S.C. §103, Singh et al. (US 2017/0061074 A1) discusses a method for initiating a telemedicine session based on a diagnostic test result which discloses a method for initiating a telemedicine conference on a mobile device, comprising: storing the diagnostic test results on a server disposed on a network; presenting, if the diagnostic test results are positive, a telemedicine initiation option; determining whether the telemedicine initiation option is selected; sending the diagnostic test results to a telemedicine provider responsive to a determination that the telemedicine initiation option has been selected; sending additional medical history information responsive to the determination that the telemedicine initiation option has been selected. and initiating a telemedicine conference with the telemedicine provider responsive to the determination that the telemedicine initiation option has been selected. Singh does not disclose, teach or suggest receiving at least one image of a diagnostic testing device having a test line as a captured image captured using a camera of the mobile device; performing digital image processing on the at least one image of the diagnostic testing device, including: 

Abuachi (US 2010/0125186 A1) discusses a telemedicine system for allowing a patient to send a provider medical history information and symptoms in order to obtain medical advice which teaches sending the additional medical history information to the telemedicine provider. Abuachi does not disclose, teach or suggest receiving at least one image of a diagnostic testing device having a test line as a captured image captured using a camera of the mobile device; performing digital image processing on the at least one image of the diagnostic testing device, including: recognizing, in the at least one image, an object on the diagnostic testing device, wherein the object is 

Lukkarinen et al. (WO 2015/022318 A1) disusses a system which uses a mobile device to analyze a home diagnostic test kit to determine a diagnostic result which discloses receiving at least one image of a diagnostic testing device having a test line as a captured image captured using a camera of the mobile device; performing digital image processing on the at least one image of the diagnostic testing device, including; determining diagnostic test results based on analyzing the test line in the captured image in at least a portion of the test line in the captured image and identifying a color intensity of digital pixels in the colored pixels in the test line of the at least one image; and determining if the diagnostic test results include a positive result for the specific medical condition associated with the diagnostic testing device. Lukkarinen does not 

Holm et al. (US 2008/0304695 A1) discusses an image processing method for interpreting color images for medical applications which discloses analyzing the captured image by counting colored pixels. Holm does not disclose, teach or suggest recognizing, in the at least one image, an object on the diagnostic testing device, wherein the object is associated with a diagnostic test identifier to identify that the diagnostic testing device is associated with testing of a specific medical condition; determining the diagnostic test identifier based on the recognized object; or retrieving a medical code from a database, wherein the medical code is associated with the diagnostic test identifier and the diagnostic testing device.

Husheer et al. (US 2016/0178607 A1) discusses using a mobile device to analyze a test result using various image processing techniques which discloses performing digital image processing on the at least one image of the diagnostic testing device, including; recognizing, in the at least one image, an object on the diagnostic testing device, wherein the object is associated with a diagnostic test identifier to 

STDTRAC.ORG (LIST OF ACA PREVENTIVE SERVICES AND CPT CODES) discusses a relational database which associates diagnostic tests to medical codes which discloses retrieving a medical code from a database, wherein the medical code is associated with the diagnostic test identifier and the diagnostic testing device.

	While the closest prior art of record separately disclose, teach or suggest all the limitations recited in the independent claims 1 and 8, it would not have been obvious to combine the above references so as to teach each and every limitation in the claims without relying on hindsight reasoning. Therefore, the specific arrangement of the limitations cannot be considered obvious in view of the prior art.

	Myers et al. (US 2015/0286803), Smith (US. 2016/0171159), Brown (US 2016/0187263) and Neeser et al. (US 2010/0254581) are pertinent prior art which 

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305.  The examiner can normally be reached on 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/DEVIN C HEIN/Examiner, Art Unit 3686